Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 09/05/2019 has been entered. Specification has been reviewed and accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, and 10-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of copending Application No. 16562427 (reference application) because the claims under examination are obvious in view of Won, Wang, Piche, and Schindler. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose or substantially suggest the structure and function of the claims of the instant application to those having ordinary skill in the art, as further shown in the tables below.


Claims 1, 10, and 19 of the instant application are compared to claims 1, 11, and 19 of U.S. application 16562427 in the following table:
Instant application: 16562409

A system for controlling an operation of a boiler, the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of: collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization operation for the boiler;  pre-processing data collected from the boiler;  creating a boiler combustion model based on the pre-processed data; is performing the combustion optimization operation using the boiler combustion model and the pre-processed data to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder a combustion chamber of the boiler and an adjustment 

A system for a combustion optimization operation for a boiler, the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of: creating a boiler combustion model; performing the combustion optimization operation using the boiler combustion model to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by:   dividing a control range of a corresponding control object of 


10. A method of controlling a boiler, the method comprising: collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization operation for the boiler; pre-processing data collected from the boiler; creating a boiler combustion model based on the pre-processed  data;   performing the combustion optimization 





 second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period.


Dependent claims 2-8, and 11-17 are provisionally rejected the grounds of nonstatutory double patenting as being unpatentable to copending Application No. 16562427 (reference application) in view of Won, Wang, Schindler, Piche, and Jacobsen Jostein.

Claims 1-8, 10-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6,  8, 10, and 19 of U.S. copending application 16566877 (reference application) because the claims under examination are obvious in view of Won, Wang, Jun, Schindler, Piche, and Jacobsen Jostein.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose or substantially suggest the structure and function of the claims of the instant application to those having ordinary skill in the art, as further shown in the tables below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10, and 19 of the instant application are compared to claims 1, 5, 6, 8, 10, and 19 of U.S. copending application 16566877 in the following table:


A system for controlling an operation of a boiler, the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of: 

collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization operation for the boiler;  pre-processing data collected from the boiler;  

creating a boiler combustion model based on the pre-processed data; is performing the combustion optimization operation using the boiler combustion model and the pre-processed data to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of 


A system for controlling an operation of a boiler, the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of  

 collecting at least one of operation data and state data of the boiler to determine whether to perform the combustion optimization operation for the boiler

8. wherein the CPU is further configured to execute a program step of: creating the boiler combustion model to be used in the combustion optimization operation for the boiler.
performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler, the plurality of control objects including a supply of an amount of fuel to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; 

5. wherein the preset period of time is divided into the plurality of sub- periods of time, and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time.
6. collecting at least one of operation data and state data of the boiler to determine whether to perform the combustion optimization operation for the boiler 
1. updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.




10. A method of controlling a boiler, the method comprising: collecting information on a current operating state of the boiler to determine whether to perform a combustion 

creating a boiler combustion model based on the pre-processed  data;   
performing the combustion optimization operation using the boiler combustion model and the pre-processed data to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior to the controlling of the executed program steps; and reflecting the optimum control value in the boiler control logic existing for the current operating state, and wherein the corresponding control object is controlled for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a 




10. A method for controlling an operation of a boiler, the method comprising: 
collecting at least one of operation data and state data of the boiler to determine whether to 
8. wherein the CPU is further configured to execute a program step of: creating the boiler combustion model to be used in the combustion optimization operation for the boiler
10. performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler, the plurality of control objects including Page 4 of 13Application No. 16/566,877 a supply of an amount of fuel to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; 
5. wherein the preset period of time is divided into the plurality of sub- periods of time, and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time.

6. collecting at least one of operation data and state data of the boiler to determine whether to 

and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.



19. A non-transitory computer-readable storage medium storing instructions of executing a method of controlling a boiler, the method comprising: 
collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization operation for the boiler; pre-processing data collected from the boiler; 

creating a boiler combustion model based on the pre-processed  data;  performing the combustion optimization operation using the boiler combustion model and the pre-processed data to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior to the controlling of the executed program steps; and reflecting the optimum control value in the boiler control logic existing for the current operating state, and wherein the corresponding control object is controlled for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a plurality of second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period.

collecting at least one of operation data and state data of the boiler to determine whether to perform the 
combustion optimization operation for the boiler


8. wherein the CPU is further configured to execute a program step of: creating the boiler combustion model to be used in the combustion optimization operation for the boiler
19. performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler, the plurality of control objects including a supply of an amount of 

5. wherein the preset period of time is divided into the plurality of sub- periods of time, and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time.

collecting at least one of operation data and state data of the boiler to determine whether to perform the combustion optimization operation for the boiler 

19. and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.


Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable to claim 1 of copending Application No. 16566877 (reference application) in view of Jun .

Regarding claim 1, 11, and 19, claims 1, 5, 6, and 8 of copending application No. 16566877 discloses all limitations of claims 1, 11, and 19 except control of an amount of coal that is fed from a coal feeder. However, Jun teaches page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application to incorporate the teachings of Jun.  This would result in the system according to claims 1, 11, and 19, wherein the amount of coal is controlled that is fed from a coal feeder. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

Dependent claims 2-8, and 11-17 are provisionally rejected the grounds of nonstatutory double patenting as being unpatentable to copending Application No. 16566877 (reference application) in view of Won, Wang, Schindler, Jun, Piche, and Jacobsen Jostein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 10, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), and Jun et al. (WO2020105629A1, herein Jun).

Regarding claim 1, Won teaches A system for controlling 2an operation of a boiler (page 4 lines 14-15 a boiler combustion control system), the system comprising a central processing unit (CPU) including 3memory, the CPU configured to execute program steps of (page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor): 4 14creating a boiler combustion model based on the pre-processed data (page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation); Application No. 16/562,409 is performing the combustion optimization operation using the boiler combustion 19model and the pre-processed data to calculate an optimum control value (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed ; 2028checking a current operating state of the corresponding control object (page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler). 
Won does not teach for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior to the controlling of the executed program steps; and reflecting the optimum control value in the boiler control logic existing for the current operating state, and wherein the corresponding control object is controlled for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a plurality of second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period.
Wang teaches controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the optimized model input variable, actuators as boiler control logic), and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler based on optimum control values. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won and Wang do not teach … for a first time period… the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior to the controlling of the executed program steps and reflecting the optimum control value in the boiler control logic existing for the current operating state, and wherein the corresponding control object is controlled for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a plurality of second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period.
Schindler teaches, for a first time period ([0139] 1 minute long control intervals 1205, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed);… wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges ([0139] divided into 1 minute long control intervals 1205); checking a current operating state of the corresponding control object prior to the controlling of the executed program steps ([0139], the actions include evaluation of measured and desired conditions at 1215, [0025] optimizing controller 110 shown as operating in a scheduling mode to provide a schedule describing on and off states of various energy producing devices in the utility plant); and reflecting the optimum control value in the boiler control logic existing for the current operating state, and wherein the corresponding control object is controlled ([0139], solution of problems using Procedures I and II at 1220, application of new set points at 1222, devices controlled according to new set points at 1225) for each stage of the plurality of continuous stage sub-ranges and is controlled during each of a plurality of second time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of the plurality of second time periods being shorter than the first time period ([0139] FIG. 12 is an example timing diagram showing a 48 hour scheduling horizon at 1200, division of the horizon into 15 minutes long scheduling intervals 1205, each divided into 1 minute long control intervals 1205, and actions occurring in a control interval at 1210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings of Schindler to include periods of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and allowing updated optimum control value from the optimizer for a preset period allows the system to be more self-sufficient and efficient for optimizing on shorter time intervals.
the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system. 

Regarding claim 2, the combination of Won, Wang, Schindler, and Jun teach The system according to claim 1, wherein the optimum 5control value is calculated (Won page 6 lines 11-13 a calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the optimization module to a Neural network combustion model) by applying the pre-processed data to the boiler combustion model to 6repeatedly execute a performance simulation of the boiler combustion model and by applying 7results of the performance simulation to a combustion optimization algorithm (Won page 6 lines 16-19 the optimum input value which is the optimum combustion state can be obtained by reflecting the physical property information and the state information of the current state in the steady state model and performing the repeated simulation with various input values, Won page 6 lines 36-39 a Neural Network combustion model applicable to a boiler 
Regarding claim 6, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, wherein the 2CPU is further configured to execute program steps of (page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor).
Wang further teaches 4receiving an optimization purpose selected by a user; and 5applying a combustion optimization algorithm depending on the optimization 6purpose ([0024] the optimization target mentioned above is a target set in advance that the user hopes the boiler to achieve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to optimization depends on a purpose received from a user. One of ordinary skill in the art would be motivated to do so because applying a combustion optimization algorithm depending on a purpose received form a user it allows the system to be more efficient for the users desired goals/target. 

Regarding claim 10, Won teaches A method of controlling a boiler, the method comprising: 2collecting information on a current operating state of the boiler (page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler) 4pre-processing data collected from the boiler (page 7 lines 23-24 input/output module for processing input/output data to/from the boiler, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation); 5creating a boiler combustion model based on the pre-processed  data ; Page 6 of 19Application No. 16/562,409 performing the combustion optimization operation using the boiler combustion smodel and the pre-processed data to calculate an optimum control value (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model); 917checking a current operating state of the corresponding control object  (page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler).
Won does not teach to 3determine whether to perform a combustion optimization operation for the boiler;… for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior isto the controlling of the executed program steps; and 19reflecting the optimum control value in the boiler control logic existing for 20the current operating state, and 21wherein the corresponding control object is controlled for each stage of the 22plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 23time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 24the plurality of second time periods being shorter  than the first time period.
Wang teaches to 3determine whether to perform a combustion optimization operation for the boiler ([0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler), and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler based on optimum control values. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won and Wang do not teach…for a first time period, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; checking a current operating state of the corresponding control object prior isto the controlling of the executed program steps; and 19reflecting the optimum control value in the boiler control logic existing for 20the current operating state, and 21wherein the corresponding control object is controlled for each stage of the 22plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 23time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 24the plurality of second time periods being shorter than the first time period.
Schindler teaches for a first time period ([0139] 1 minute long control intervals 1205, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed), wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges ([0139] divided into 1 minute long control intervals 1205); checking a current operating state of the corresponding control object prior isto the controlling of the executed program steps ([0139], the actions include evaluation of measured and desired conditions at 1215, [0025] optimizing controller 110 shown as operating in a scheduling mode to provide a schedule describing on and off states of various energy producing devices in the utility plant); and 19reflecting the optimum control value in the boiler control logic existing for 20the current operating state, and 21wherein the corresponding control object is controlled ([0139], solution of problems using Procedures I and II at 1220, application of new set points at 1222, devices controlled according to new set points at 1225) for each stage of the 22plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 23time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 24the plurality of second time periods being shorter than the first time period ([0139] FIG. 12 is an example timing diagram showing a 48 hour scheduling horizon at 1200, division of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings of Schindler to include periods of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and allowing updated optimum control value from the optimizer for a preset period allows the system to be more self-sufficient and efficient for optimizing on shorter time intervals.
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system. 

Regarding claim 11, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, wherein the optimum control value (Won page 6 lines 11-13 a calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the optimization module to a Neural network combustion model)  is calculated by applying the pre- 5processed data to the boiler combustion model to repeatedly execute a performance simulation of 6the boiler combustion model and by applying results of the performance simulation to a 7combustion optimization algorithm (Won page 6 lines 16-19 the optimum input value which is the optimum combustion state can be obtained by reflecting the physical property information and the state information of the current state in the steady state model and performing the repeated simulation with various input values, Won page 3 lines 23-25 a Neural Network combustion model applicable to a boiler is generated using actual input/output data of the boiler or input/output data obtained through the simulation).

Regarding claim 15, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, wherein the optimum control value 4is calculated and by applying a combustion 5optimization algorithm depending on the optimization purpose (Won, combustion optimization algorithm as boiler optimal combustion structure page 5 lines 30-34 the interface unit is a configuration for receiving or providing information from a user, page 7 lines 18-20 the calculation module can further calculate the optimal combustion structure of the boiler by further reflecting the constraint condition set in the condition setting module in the NN combustion model).
Wang further teaches by receiving an optimization purpose from a user ([0024] the optimization target mentioned above is a target set in advance that the user hopes the boiler to achieve).

Regarding claim 19, Won teaches A non-transitory computer-readable storage medium storing 2instructions of executing a method of controlling a boiler ( page 6 lines 3-4 the memory is a configuration capable of storing data, and may store information input through the interface unit and information calculated by the processor), the method comprising: 3collecting information on a current operating state of the boiler (page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler); 5pre-processing data collected from the boiler (page 7 lines 23-24 input/output module for processing input/output data to/from the boiler); 6creating a boiler combustion model based on the pre-processed data (page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation); Page 10 of 19Application No. 16/562,409 performing the combustion optimization operation using the boiler combustion 9model and the pre-processed data to calculate an optimum control value (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model), checking a current operating state of the corresponding control object (page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler).
Won does not teach… for a first time period; to determine whether to perform a combustion optimization for the boiler, ioand 11controlling a plurality of control objects of the boiler by reflecting 12the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler and an adjustment of a 14damper angle of each of a plurality of dampers installed in the boiler, iswherein each of the plurality of control objects of the boiler is controlled by: 16dividing a control range of a corresponding control object of the plurality 17of control objects of the boiler into a plurality of continuous stage sub-ranges; ischecking a current operating state of the corresponding control object prior 19to the controlling of the executed program steps; and 20reflecting the optimum control value in the boiler control logic existing for 21the current operating state, and 22wherein the corresponding control object is controlled for each stage of the 23plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 24time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 25the plurality of second time periods being shorter than the first time period to 4determine whether to perform a combustion optimization operation for the boiler.
Wang teaches to determine whether to perform a combustion optimization for the boiler ([0008] collecting exhaust parameters indicating combustion status of a boiler by a sensor array and determining whether the exhaust parameters of the boiler match a preset optimization target. If the exhaust parameters do not match the preset optimization target, the combustion is optimized by: selecting a model from a model repository based on a current boiler condition), ioand 11controlling a plurality of control objects of the boiler by reflecting 12the optimum control value to a boiler control logic ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the , and an adjustment of a 14damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler based on optimum control values. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won and Wang do not teach for a first time period, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler, iswherein each of the plurality of control objects of the boiler is controlled by: 16dividing a control range of a corresponding control object of the plurality 17of control objects of the boiler into a plurality of continuous stage sub-ranges; ischecking a current operating state of the corresponding control object prior 19to the controlling of the executed program steps; and 20reflecting the optimum control value in the boiler control logic existing for 21the current operating state, and 22wherein the corresponding control object is controlled for each stage of the 23plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 24time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 25the plurality of second time periods being shorter than the first time period
for a first time period ([0139] 1 minute long control intervals 1205, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed), iswherein each of the plurality of control objects of the boiler is controlled by: 16dividing a control range of a corresponding control object of the plurality 17of control objects of the boiler into a plurality of continuous stage sub-ranges ([0139] divided into 1 minute long control intervals 1205); ischecking a current operating state of the corresponding control object prior 19to the controlling of the executed program steps ([0139], the actions include evaluation of measured and desired conditions at 1215, [0025] optimizing controller 110 shown as operating in a scheduling mode to provide a schedule describing on and off states of various energy producing devices in the utility plant); and 20reflecting the optimum control value in the boiler control logic existing for 21the current operating state, and 22wherein the corresponding control object is controlled ([0139], solution of problems using Procedures I and II at 1220, application of new set points at 1222, devices controlled according to new set points at 1225) for each stage of the 23plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 24time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 25the plurality of second time periods being shorter than the first time period ([0139] FIG. 12 is an example timing diagram showing a 48 hour scheduling horizon at 1200, division of the horizon into 15 minutes long scheduling intervals 1205, each divided into 1 minute long control intervals 1205, and actions occurring in a control interval at 1210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system. 

Claims 3, 4, 7, 8, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481A, a machine translation is being used for mapping) in view of Wang et al. .
Regarding claim 3, The combination of Won, Wang, Schindler, and Jun teach The system according to claim 2, 
The combination of Won, Wang, Schindler, and Jun do not teach wherein the 2combustion optimization algorithm is one of a Proportional-Integral-Derivative (PID) algorithm, 3a Degree of Freedom (DOF) algorithm, a Model Predictive Control (MPC) algorithm, an 4Adaptive algorithm, a Fuzzy algorithm, an H-infinity algorithm, a Linear Parameter Varying 5(LPV) Model-based algorithm, and a Genetic Algorithm (GA).
Piche teaches wherein the 2combustion optimization algorithm is one of a Proportional-Integral-Derivative (PID) algorithm, 3a Degree of Freedom (DOF) algorithm, a Model Predictive Control (MPC) algorithm, an 4Adaptive algorithm, a Fuzzy algorithm, an H-infinity algorithm, a Linear Parameter Varying 5(LPV) Model-based algorithm, and a Genetic Algorithm (GA). (Piche col 11 lines 35-38 optimization approaches include genetic algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include a Genetic algorithm. One of ordinary skill in the art would be motivated to do so because GA supports multi-objective optimization, and is easily modified and adaptable to different problems.

Regarding claim 4, The combination of Won, Wang, Schindler, and Jun teach The system according to claim 1.
The combination of Won, Wang, Schindler, and Jun do not teach wherein the optimum control value is calculated for the plurality of control objects by 6dividing the plurality of control objects into groups, each of the groups including a specified 7number of control objects of the plurality of control objects, and awherein the optimum control value is calculated for each of the specified number of control objects.
Piche teaches wherein the optimum control value is calculated for the plurality of control objects by 6dividing the plurality of control objects into groups, each of the groups including a specified 7number of control objects of the plurality of control objects, and awherein the optimum control value is calculated for each of the specified number of control objects (Piche col 16 lines 38-40 Fig. 13 groups of independent component optimization systems 300A-300E that are used for controlling operation of power generating unit optimization systems 300A-300E are used to control separate component subsystems, col 18 lines 54-57 given a set of goals and constraints for each optimization system 300A-300E, the coordinated multi-component optimization systems 304 of Fig. 16 can be used to achieve optimal control of a power generating unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include division of groups where the optimum control values are calculated for each group. One of ordinary skill in the art would be motivated to do so because by using groups the efficiency for each group can be maximized rather than having one standard optimization for the entire system.

Regarding claim 7, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 6.
Wang further teaches an equipment protection 5optimization considering an equipment protection as a top priority (Wang [0038] the optimization system further includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Wang to include an equipment protection optimization. One of ordinary skill in the art would be motivated to do so because “usually, parameters of the actuators of the boiler are not allowed to change a lot. A large change in a short time may cause safety accident, such as flame extinction or even explosion” shown by Wang [0048].
The combination of Won, Wang, Schindler, and Jun do not teach wherein the 2 optimization 3purpose includes one of a cost optimization considering a cost as a top priority, an emission 4optimization considering an emission reduction as a top priority.
Piche teaches wherein the 2 optimization 3purpose includes one of a cost optimization considering a cost as a top priority, an emission 4optimization considering an emission reduction as a top priority (Piche col 10 lines 64-67 an optimizer is used to minimize a “cost function” subject to a set of constraints. The cost function is a mathematical representation of a desired goal, for instance, to minimize NOx, col 3 lines 2-6 approach to optimization of multiple components, within a single power generating unit or multiple power generating units, to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include cost and emission protection optimization. One of ordinary skill in the art would be motivated to do so because with a cost, and emission optimization  the system can “achieve multi-pollutant reductions (NOx, SOX, Mercury, CO and particulate matter), minimize costs, and maximize efficiency” shown by Piche Col 3 lines 2-6.

Regarding claim 8, the combination of Won, Wang, Schindler, and Jun teach the system according claim 1, wherein the CPU is further configured to execute program steps of: the 6CPU is further configured to execute program steps of (page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor): 
The combination of Won, Wang, Schindler, and Jun do not teach 7selecting two or more algorithms capable of performing the combustion soptimization operation from a plurality of algorithms; and 9selecting one of the two or more algorithms as a combustion optimization 10algorithm for performing the combustion optimization operation, and 11wherein the two or more algorithms are selected before performing the 12combustion optimization operation for the boiler.
Piche teaches selecting two or more algorithms capable of performing the combustion soptimization operation from a plurality of algorithms; and 9selecting one of the two or more algorithms as a combustion optimization 10algorithm for performing the combustion optimization operation (Piche col 11 lines 34-37 optimization approaches include but are not limited to linear programming, quadratic programming, mixed integer non-linear programming, stochastic programming, global non-linear programming, genetic algorithms, and particle/swarm techniques), and 11wherein the two or more algorithms are selected before performing the 12combustion optimization operation for the boiler (Piche col 11 lines 1-4 one common method for minimizing cost function is known as “gradient descent optimization” Gradient descent is an optimization algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include selecting algorithms for performing the combustion optimization operation. One of ordinary skill in the art would be motivated to do so because having multiple algorithms available and choosing one allows for a best fit algorithm for the desired optimization. 

Regarding claim 12, the combination of Won, Wang, Schindler, and Jun. The method according to claim 11.
The combination of Won, Wang, Schindler, and Jun do not teach  wherein the combustion 2optimization algorithm is one of a Proportional-Integral-Derivative (PID) algorithm, a Degree of 3Freedom (DOF) algorithm, a Model Predictive Control (MPC) algorithm, an Adaptive algorithm, 4a Fuzzy algorithm, an H-infinity algorithm, a Linear Parameter Varying (LPV) Model-based 5algorithm, and a Genetic Algorithm (GA).
Piche teaches do not teach  wherein the combustion 2optimization algorithm is one of a Proportional-Integral-Derivative (PID) algorithm, a Degree of 3Freedom (DOF) algorithm, a Model Predictive Control (MPC) algorithm, an Adaptive algorithm, 4a Fuzzy algorithm, an H-infinity algorithm, a Linear Parameter Varying (LPV) Model-based 5algorithm, and a Genetic Algorithm (GA) (Piche col 11 lines 35-38 optimization approaches include genetic algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include a Genetic algorithm. One of ordinary skill in the art would be motivated to do so because using a variety of algorithms allows a best fit or match for the boiling system during optimization.
Regarding claim 13, the combination of Won, Wang, Schindler, and Jun teach The method according to claim 10.
The combination of Won, Wang, Schindler, and Jun do not teach wherein the optimum control value is calculated for the 6plurality of control objects by dividing the plurality of control objects into groups, each of the 7groups including a specified number of control objects of the plurality of control objects, and awherein the optimum control value is calculated for each of the specified number of control objects.
Piche teaches wherein the optimum control value is calculated for the 6plurality of control objects by dividing the plurality of control objects into groups, each of the 7groups including a specified number of control objects of the plurality of control objects, and awherein the optimum control value is calculated for each of the specified number of control objects (Piche col 16 lines 38-40 Fig. 13 groups of independent component optimization systems 300A-300E that are used for controlling operation of power generating unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include division of groups where the optimum control 

Regarding claim 16, the combination of Won, Wang, Schindler, and Jun teach  the method according to claim 15, 
Wang further teaches equipment protection 4optimization considering an equipment protection as a top priority (Wang [0038] the optimization system further includes a safe checker 133 for determining whether the optimized model input variable is in a safety range before the adjuster 134 adjusts the actuators 15 and before the optimizer 132 generates the optimization instructions, [0047] before the actuators are adjusted, the system determines whether the optimized model input variable is in a safety range, if the optimized model input variable is not in a safety range, the optimized model input variable is adjusted into the safety range, [0048] The above safe checking course guarantees the optimized model input variable in the safety range, and avoids the safety accident caused by improper damage). (i.e. the optimizer and safety checker work together to give an optimal value in the safe range making safety a top priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun incorporate the teachings of Wang to include an equipment protection optimization. One of ordinary skill in the art would be motivated to do so because “usually, parameters of the actuators of the boiler are not allowed to change a lot. A large change in a short time may cause safety accident, such as flame extinction or even explosion” shown by Wang [0048].
 the optimization 2purpose includes one of a cost optimization considering a cost as a top priority, an emission 3optimization considering an emission reduction as a top priority.
Piche teaches the optimization 2purpose includes one of a cost optimization considering a cost as a top priority, an emission 3optimization considering an emission reduction as a top priority (Piche col 10 lines 64-67 an optimizer is used to minimized a “cost function” subject to a set of constraints. The cost function is a mathematical representation of a desired goal, for instance, to minimize NOx, col 3 lines 2-6 approach to optimization of multiple components, within a single power generating unit or multiple power generating units, to achieve multi-pollutant reductions (NOx, SOX, Mercury, CO and particulate matter), minimize costs, and maximize efficiency, col 7 lines 5 soot cleaning is required to maintain performance and efficiency of power generating unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include cost and emission protection optimization. One of ordinary skill in the art would be motivated to do so because with a cost, and emission optimization  the system can “achieve multi-pollutant reductions (NOx, SOX, Mercury, CO and particulate matter), minimize costs, and maximize efficiency” shown by Piche Col 3 lines 2-6.

Regarding claim 17, the combination of Won, Wang, Schindler, and Jun teach The method according to claim 10, 
The combination of Won, Wang, Schindler, and Jun do not teach further comprising: 6selecting two or more algorithms capable of performing the combustion 7optimization operation from a plurality of algorithms; and aselecting one of the two or more algorithms as a combustion optimization 9algorithm for performing the combustion optimization operation, 10wherein the two or more algorithms are selected before performing the 11combustion optimization operation for the boiler.
Piche teaches further comprising: 6selecting two or more algorithms capable of performing the combustion 7optimization operation from a plurality of algorithms (Piche col 11 lines 34-37 optimization approaches include but are not limited to linear programming, quadratic programming, mixed integer non-linear programming, stochastic programming, global non-linear programming, genetic algorithms, and particle/swarm techniques); and aselecting one of the two or more algorithms as a combustion optimization 9algorithm for performing the combustion optimization operation, 10wherein the two or more algorithms are selected before performing the 11combustion optimization operation for the boiler (Piche col 11 lines 1-4 one common method for minimizing cost function is known as “gradient descent optimization” Gradient descent is an optimization algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Piche to include selection algorithms for performing the combustion optimization operation. One of ordinary skill in the art would be motivated to do so because having multiple algorithms available and choosing one allows for a best fit algorithm for the desired optimization. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Jun et al. (WO2020105629A1, herein Jun,  .

Regarding claim 5, the combination of Won, Wang, Schindler, Jun, and Piche  teach the system according to claim 4.
Piche further teaches wherein the 2 4plurality of control objects are divided into groups according to each of a plurality of specified 5ranges of an operation of the boiler (Piche col 16 lines 38-42 Fig. 13 groups of independent component optimization systems 300A-300E that are used for controlling operation of power generating unit, optimization systems 300A-300E are used to control separate component subsystems, col 18 lines 54-57 given a set of goals and constraints for each optimization system 300A-300E, the coordinated multi-component optimization systems 304 of Fig. 16 can be used to achieve optimal control of a power generating unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, Jun, and Piche  to incorporate the further teachings of Piche to include divided groups. One of ordinary skill in the art would be motivated to do so because by using groups the efficiency for each group can be maximized rather than having one standard optimization for the entire system.

Regarding claim 14, the combination of Won, Wang, Schindler, Jun, and Piche  teach the method according to claim 13.
Piche further teaches wherein the plurality of control objects are divided into 5groups (Piche col 16 lines 38-40 Fig. 13 groups of independent component optimization systems 300A-300E that are used for controlling operation of power generating unit optimization systems .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, Jun, and Piche  to incorporate the further teachings of Piche to include divided groups. One of ordinary skill in the art would be motivated to do so because by using groups the efficiency for each group can be maximized rather than having one standard optimization for the entire system.
The combination of Won, Wang, Schindler, Jun, and Piche  do not teach according to each of a plurality of specified ranges of an operation of the boiler.
Jacobsen Jostein teaches according to each of a plurality of specified ranges of an operation of the boiler (page 13 lines 24-26 elements may be divided into several groups having the same properties, so that the groups together cover the entire measuring range of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, Jun, and Piche to incorporate the teachings of Jacobsen Jostein to include divided groups to cover a range. One of ordinary skill in the art would be motivated to do so because dividing groups into a scale range “could be rendered considerably more efficient by concentrating the measuring activity in particular areas where earlier measurements have revealed substantial occurrences of changes” taught by Jacobsen Jostein page 7 lines 27-30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO2019208773 (Yoshida) teaches prediction and adjustment for operation of large boilers including supplying coal to the combustion burners and opeing dampers for adjusting the flow rate of combustion air.
US20100319592 (Dohalick) teaches a system for controlling a pulverized coal fired oiler, where the position of dampers are controlled that feed the coal/air mixtures to the burners. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117